Citation Nr: 1206965	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-37 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Frank J. Del Barto, Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which declined to reopen the Veteran's claim.  In a letter dated August 2007, the RO in Chicago, Illinois notified the Veteran of the decision.  [Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the RO in Chicago, Illinois.]

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action on his part is required.


REMAND

In December 2011, the RO received the Veteran's written request for a videoconference hearing before a Veterans Law Judge (VLJ).  The RO forwarded the Veteran's request to the Board, and the documents have been associated with his claims folder.  A complete and thorough review of the claims folder indicates that the Veteran has not been provided with his requested videoconference hearing, nor has he withdrawn such hearing request.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).  A remand of the present appeal is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO before a VLJ.  The Veteran and his attorney should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

